DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statements (IDS) filed 14 May 2021, 28 May 2021, and 27 July 2021 have been considered by the examiner.
On the IDS filed 28 May 2021, the examiner did not consider the Chinese Office Action issued 10 May 2021 for Chinese Patent Application No. 201880057999.X since no English translation was provided.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 and 13-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 6-20 of copending Application No. 16/645,252 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed to an antireflection film with the same sequence of layers. While the claims of copending Application No. 16/645,252 do not include all the materials as claim in claim 1 of the instant application in a single claim, all of the materials are claimed. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use those materials specifically claimed by copending Application No. 16/645,252 together and thus, arrive at a film as claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims  1-2, 9-11, 14-15, and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 8-10, 14-15, and 17-20 of copending Application No. 16/961,806 (reference application).both are directed to an antireflection film with the same sequence of layers. While the claims of copending Application No. 16/961,806 do not include all of the materials as claimed in claim 1 of the instant application in a single claim, all of the materials are claimed. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use those materials specifically claimed by copending Application No. 16/961,806 together and thus, arrive at a film as claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-11, 13-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kolb et al. (US 2015/0017386 A1, “Kolb”) in view of Matsufuji (US 2002/0018886 A1) and Ide et al. (US 2017/0205701 A1, “Ide”).
With respect to claim 1, Kolb discloses a material comprising sub-micrometer particles dispersed in a polymeric matrix that can be used in antireflection applications (Abstract). The sub-micrometer particles can be nanometer sized particles that can be a mixture of two or more kinds of particles, including silicon dioxide particles (low-refractive index particles) and diamond particles (nanodiamonds) ([0040-0042], [0222]). The polymeric matrix can be formed from curable prepolymers ([0183-0185]), i.e. curable resin. The material can be coated onto a substrate ([0275-0276]) and can have antireflective properties ([0266]). The substrate can be an optical film that can include another layer used to improve mechanical properties ([0264]). The article can also comprise a hardcoat layer ([0327]). Kolb further teaches that the composition can comprise two different populations of the sub-micrometer particles that can vary in composition ([0247]).
Kolb does not explicitly disclose the positioning of the hardcoat layer with respect to the substrate and coating layer, nor wherein a mass ratio of the low-refractive-index particles and the nanodiamond particles in the anti-reflection layer is in a range from 99:1 to 84:16.
Matsufuji teaches an antireflection film including a hard coat ([0019]). The hardcoat is positioned directly next to the substrate between the substrate and the 
Kolb and Matsufuji are analogous inventions in the field of antireflection films having hardcoats.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the hardcoat of Kolb between the substrate and the antireflective coating material in order to provide the substrate with abrasion resistance as taught by Matsufuji.
Kolb in view of Matsufuji does not disclose wherein a mass ratio of the low-refractive-index particles and the nanodiamond particles in the anti-reflection layer is in a range from 99:1 to 84:16.
Ide teaches a screen that is part of an antireflection film ([0095]). The screen has a light scattering layer which comprises a light scattering material such as hollow silica ([0072]) and a light absorbing material such as nano-diamond ([0075]) in a transparent resin that can be a cured product of a curable resin ([0068-0069]). Ide teaches the content of the light scattering material is from 0.01-5 mass% of the light scattering layer ([0073]) and the content of the light absorbing material is from 0.01-5 mass% of the light scattering layer ([0076]). Thus, the mass ratio of the light scattering material to the light absorbing material, i.e. nano-diamond, is from 0.01:5 (1:500) to 5:0.01 (500:1), which overlaps with the claimed range.  
Kolb in view of Matsufuji and Ide are analogous inventions in the field of antireflection layers containing silica and nanodiamond.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mass ratio of the low-refractive-index particles and nanodiamond particles of Kolb in view of Matsufuji, including over values presently claimed, in order to provide an anti-reflection layer with desired light scattering and light absorbing properties.
With respect to claim 2, the polymerizable material can be a fluorinated meth(acrylate) (Kolb, [0184]).
With respect to claims 3-8, the sub-micrometer particles can be surface treated with silanes as claimed (Kolb, [0226-0229]).
With respect to claim 9, the sub-micrometer particles can have a mean diameter of 5-1000 nm (Kolb, [0222]). This range overlaps the claimed range.
With respect to claim 10, the particles can be formed from silica and can be hollow particles (Kolb, [0221-0222]).
With respect to claim 11, the sub-micrometer particles can have a mean diameter of 5-1000 nm (Kolb, [0222]). This range fully encompasses the claimed range.
With respect to claim 13, the curable resin can be as claimed (Kolb, [0183-0185]).
With respect to claim 14, the articles can have a haze of less than 1% (Kolb, [0056]).
With respect to claim 15, while Kolb in view of Matsufuji and Ide does not explicitly disclose the luminous reflectance, given that the composition of Kolb in view of Matsufuji and Ide can be the same as in the instant application, the teachings of Kolb in 
With respect to claim 16, Kolb teaches that the hard coat can be formed from a multi(meth)acrylate or commercially available products ([0327]). Matsufuji teaches multifunctional (meth)acrylates ([0093-0098]).
With respect to claim 17, Kolb teaches that the hardcoat can also comprise silicon dioxide nanoparticles or zirconium oxide nanoparticles ([0327]).
Kolb does not teach surface treating the nanoparticles.
Matsufuji teaches surface treating silicon dioxide or zirconium oxide nanoparticles present in the hardcoat with a surface treatment agent including one (meth)acrylate group in order to improve compatibility of the binder polymer and the particles to improve abrasion resistance ([0099-0162]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to treat the nanoparticles of Kolb with the treatment agents of Matsufuji in order to improve compatibility of the binder polymer and the particles to improve abrasion resistance.
With respect to claim 19, Kolb does not teach the thickness of the hardcoat layer.
Matsufuji teaches that the thickness of the hard coat layer is desirably 2-30 µm ([0169]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the hardcoat of Kolb in the thickness range of 
With respect to claim 20, Kolb teaches that the sub-micrometer particles can have a mean diameter of 5-1000 nm ([0222]). Kolb further teaches that the coating can have a thickness of less than or equal to the particle size of the sub-micrometer particles ([0010]). Given the size range of the particles, the teachings of Kolb encompass thicknesses of the anti-reflection layer as claimed.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kolb et al. (US 2015/0017386 A1, “Kolb”) in view of Matsufuji (US 2002/0018886 A1) and Ide et al. (US 2017/0205701 A1, “Ide”) as applied to claim 1 above, and further in view of Terrazas et al. (US 2006/0149012 A1, “Terrazas”).
Regarding claim 18, as stated above, Kolb, using details of the hardcoat of Matsufuji and the mass ratio of low-refractive-index particles to nanodiamonds of Ide, teaches an anti-reflection film that meets the limitations of claim 1. Matsufuji teaches that the hard coat layer can include leveling agents ([0166]).
Kolb in view of Matsufuji and Ide does not specifically disclose particular leveling agents to use.
Terrazas teaches surfactants useful as leveling agents for hardcoats ([0090]). The surfactants allow for better wetting of a coating to a substrate ([0086]). The surfactants have the structure of fluorine-containing curable compounds (Terrazas, claim 1).
Kolb in view of Matsufuji and Ide and Terrazas are analogous inventions in the field of hardcoats.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the leveling agent of Terrazas, in the coating of Kolb in view of Matsufuji and Ide, in order to allow the coating to better wet the substrate and since Terrazas teaches this material as an effecting leveling agent for a hard coat.

Claims 1, 9-11, 13, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ide et al. (US 2017/0205701 A1, “Ide”).
With respect to claims 1 and 10, Ide teaches a screen that can be part of an antireflection film ([0095]). The screen can have the structure, in order, of a transparent substrate 10, a bonding layer 12 and light scattering layer 30 ([0050]). Based on the materials that the bonding layer can be formed from ([0058-0063]), it would have some degree of hardness and can be considered a hard coat. The light scattering layer can comprise a light scattering material such as hollow silica ([0072]) and a light absorbing material such as nano-diamond ([0075]) in a transparent resin that can be a cured product of a curable resin ([0068-0069]). Ide further teaches the content of the light scattering material is preferably from 0.01 to 5 mass % of the light scattering layer ([0073]). The content of the light absorbing material is preferably from 0.01 to 5 mass % of the light scattering layer ([0076]); thus, the mass ratio of the light scattering material to the light absorbing material, i.e. nano-diamond, is from 0.01:5 (1:500) to 5:0.01 (500:1), which overlaps with the claimed range. While Ide does not teach an example 
Regarding claim 9, the average primary particle size of the light absorbing material is preferably from 1 to 60 nm ([0077]). This range overlaps that claimed.
Regarding claim 11, the average primary particle size of the light scattering material ([0074]) is from 0.02 to 1 micron (20-1000 nm). This range fully encompasses the claimed range.
Regarding claim 13, the curable resin can be as claimed ([0070]).
Regarding claims 16 and 17, Ide ([0058-0062]) teaches that the bonding layer can be formed from an acrylic thermosetting resin. Ide then further defines the terminology “acrylic thermosetting resin” to include those that that have one or more groups as claimed ([0070]).
Regarding claim 19, the thickness of the bonding layer ([0063]) is preferably form 0.01 to 1.5 mm (10 to 1500 microns). This range overlaps that claimed.


Response to Arguments
Due to the amendments to claim 1 and applicant’s response, the 35 U.S.C. 112(b) rejections of claims 1-11 and 13-20 are withdrawn.
Due to the cancellation of claim 12, the 35 U.S.C. 112(b) and 35 U.S.C. 103 rejections of claim 12 are withdrawn.
Regarding the provisional non-statutory double patenting rejections over copending Applications No. 16/645,252 and 16/961,806, Applicant states they traverse the rejections. However, given that Applicant has not provided any reasoning on why the non-statutory double patenting rejections should be withdrawn, the non-statutory double patenting rejections are maintained.
Applicant’s arguments filed 27 July 2021 regarding the Kolb rejections have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration, claims 1-11, 13-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kolb in view of Matsufuji and Ide, and claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kolb in view of Matsufuji, Ide, and Terrazas as set forth above.
Applicant’s arguments filed 27 July 2021 regarding the Ide rejections have been fully considered but are not persuasive.
Regarding the Ide rejections,
In response to Applicant’s argument that there is no teaching or suggestion from Ide regarding the relative ratio of silica particles to nanodiamond particles, while there may be no explicit disclosure from Ide regarding this relative ratio, the fact remains that Ide discloses a screen that is part of an antireflection film ([0095]). The screen has a light scattering layer which comprises a light scattering material such as hollow silica ([0072]) and a light absorbing material such as nano-diamond ([0075]) in a transparent resin that can be a cured product of a curable resin ([0068-0069]). Ide teaches the content of the light scattering material is from 0.01-5 mass% of the light scattering layer ([0073]) and the content of the light absorbing material is from 0.01-5 mass% of the light scattering layer ([0076]). Thus, the mass ratio of the light scattering material to the light absorbing material, i.e. nano-diamond, is from 0.01:5 (1:500) to 5:0.01 (500:1), which overlaps with the claimed range. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the mass ratio, including over values presently claimed, in order to provide a light scattering layer with desired light scattering and light absorbing properties.
In response to Applicant’s argument the one of ordinary skill in the art would not be led by Ide to provide a hard coat layer between the substrate and the light scattering layer, Ide discloses a screen that can be part of an antireflection film ([0095]). The screen can have the structure, in order, of a transparent substrate 10, a bonding layer 12 and light scattering layer 30. The bonding layer is made from acrylic resin ([0058-0062]), which is the same family of resins Applicant uses as the hard coat layer (see instant specification, [0019]); it is the examiner’s position that this causes the 
In response to Applicant’s argument that Ide does not realize certain properties, this is not found persuasive. Firstly, the claims are broadly drawn to an anti-reflection film comprising: any substrate; any anti-reflection layer comprising a curable resin, low-refractive-index particles, and nanodiamond particles; any hard coat layer between the substrate and anti-reflection layer; and a mass ratio of the low-refractive-index particles to nanodiamond particles falling within a claimed range. The present claim 1 does not require any property Applicant argues Ide does not appreciate or recognize, such as high scratch resistance, low haze, and excellent transparency, and thus Ide is not required to address these properties. Regardless, given that Ide discloses an identical film made of identical components in identical amounts as that presently claimed, then it is clear that, although there is no explicit disclosure regarding high scratch resistance, low haze, and excellent transparency, the film of Ide would inherently provide these properties. Further, “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. IRECO Inc.
In response to Applicant’s argument that there is no working example in Ide regarding the combination of features presently claimed, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735, 739 (CCPA 1967). The fact remains that Ide discloses an identical film as set forth above.
Applicant’s arguments filed 27 July 2021 regarding the data set forth in the present specification and the examples of Kolb have been fully considered but are not persuasive.
Regarding the data, Applicant argues the data in the present specification establishes unexpected or surprising results over Kolb and that contrary to the present invention, the working examples of Kolb disclose that reflectance and haze are inversely proportional to each other and use a different scratch test as compared to the examples in the present specification.
In response to Applicant’s argument regarding the data, although Kolb is used in a new grounds of rejection, it is noted that the data is not persuasive given that it is not commensurate in scope with the scope of the present claims. The examples use specific substrate, anti-reflection layer comprising specific curable resin, specific low-refractive index hard particles, and specific nanodiamond particles each in specific amounts, and a specific hard coat layer while the present claims broadly require any substrate, anti-reflection layer comprising any curable resin, any low-refractive index hard particles, and any nanodiamond particles each in any amount, and any hard coat layer. Further, it is not clear if the data is unexpected or surprising since one of ordinary 
In response to Applicant’s argument regarding the examples of Kolb, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735, 739 (CCPA 1967). Additionally, the fact remains that Kolb explicitly discloses haze as presently claimed. Further, while Kolb in view of Matsufuji and Ide does not explicitly disclose the luminous reflectance, given that the composition of Kolb in view of Matsufuji and Ide can be the same as in the instant application, the teachings of Kolb in view of Matsufuji and Ide would encompass films with the luminous reflectance as claimed absent evidence to the contrary. Also, there are no limitations in the present claims regarding scratch resistance or how it is measured.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450. The examiner can normally be reached Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A RICE/Examiner, Art Unit 1787  

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787